UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4823


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEANGELO DONNELL JACOBS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-cr-00040-F-1)


Submitted:   June 27, 2013                 Decided:   July 11, 2013


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Joshua L. Rogers, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Deangelo      Donnell       Jacobs        pled     guilty,     without        the

benefit of a written plea agreement, to mailing a threatening

communication, in violation of 18 U.S.C. § 876(c) (2006).                                      He

was    designated       a    career     offender         and     sentenced     to    forty-six

months’     imprisonment,              to    be        served      consecutive           to   his

undischarged state court sentence.                         The court also imposed a

three-year term of supervised release.                         On appeal, Jacobs argues

that      his        sentence        is      procedurally            and       substantively

unreasonable.          We affirm.

                We    review        Jacobs’           sentence     for     reasonableness,

applying    an       abuse     of   discretion           standard.         Gall     v.    United

States,    552       U.S.     38,   46,     51    (2007).         This     review    requires

consideration           of      both        the        procedural        and      substantive

reasonableness of the sentence.                         Id. at 51.         We first assess

whether    the       district       court    properly          calculated      the   advisory

Guidelines range, considered the factors set forth in 18 U.S.C.

§     3553(a)     (2006),      analyzed          any    arguments     presented          by   the

parties, and sufficiently explained the selected sentence.                                    Id.

at 49–51; see United States v. Lynn, 592 F.3d 572, 575–76 (4th

Cir. 2010).           If there is no procedural error, we review the

substantive          reasonableness         of    the    sentence,       “examin[ing]         the

totality    of       the     circumstances         to    see     whether    the     sentencing

court abused its discretion in concluding that the sentence it

                                                  2
chose satisfied the standards set forth in § 3553(a).”                       United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

If the sentence is within the defendant’s properly calculated

Guidelines     range,     we    apply     a     presumption      of    substantive

reasonableness.       United States v. Bynum, 604 F.3d 161, 168 (4th

Cir. 2010); see Rita v. United States, 551 U.S. 338, 347 (2007)

(permitting appellate presumption of reasonableness for within-

Guidelines sentence).

          We discern no procedural or substantive infirmity in

Jacobs’ sentence.       The district court properly computed Jacobs’

Guidelines    range,    including       the    career    offender     designation,

provided Jacobs and his counsel ample opportunity to speak in

mitigation, and explained the sentence imposed by reference to

the § 3553(a) factors it deemed most relevant in this case.

             Jacobs    contends   on     appeal    that    the   district      court

procedurally    erred    by    failing    to    address    whether     his   career

offender designation overstated the seriousness of his conduct.

Jacobs complains that the court “relied almost exclusively on

[his]   admittedly      bad    criminal        record”    without     giving    due

consideration “to the isolated and non-aggravated nature of his

offense conduct.”       (Appellant’s Br. at 14).

          We disagree.         In the course of analyzing the relevant

§ 3553(a) factors and explaining the reasons for the selected

sentence, the district court adequately responded to counsel’s

                                         3
arguments    in     favor    of    a     reduced        sentence      to   be    served     in

conjunction with Jacobs’ state court sentence.                             The sentencing

court simply found that counsel’s arguments were not persuasive

when   juxtaposed     with    Jacobs’        history       of    violent        conduct   and

demonstrated unwillingness to conform his behavior to the law,

as well as the need to deter other inmates from engaging in

similar acts.       While we may have weighed the sentencing factors

differently    if    tasked       with    resolving        the    issue     in    the   first

instance,     we    defer     to       the     district       court’s       well-reasoned

decision.     See United States v. Jeffery, 631 F.3d 669, 679 (4th

Cir. 2011) (“[D]istrict courts have extremely broad discretion

when determining the weight to be given each of the § 3553(a)

factors.”).

            Jacobs relies on the same basic premise to argue that

his    within-Guidelines       sentence            is   substantively       unreasonable.

Our review of the record convinces us that a within-Guidelines

sentence was justified in light of the totality of circumstances

present in this case.          We thus hold that the court did not abuse

its discretion in selecting this sentence.                        See United States v.

Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006) (explaining

that, to rebut the presumption of substantive reasonableness,

defendant   must     show     “that      the       sentence      is   unreasonable        when

measured    against     the       § 3553(a)         factors”      (internal       quotation

marks omitted)).

                                               4
            We   accordingly    affirm    the   judgment    of    the    district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented      in    the    materials

before   this    court   and   argument   would   not   aid     the    decisional

process.

                                                                         AFFIRMED




                                      5